DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, none of the prior art fairly teaches or suggest an alumina powder  comprising at least 75 wt% alpha alumina, wherein the alumina powder has: a specific surface area of 5-12 m2/g; and a particle size distribution with a D5 of 0.01-5 microns, a D50 of 5-50 microns, and a D95 of 30-120 microns, wherein particles in the alumina powder comprise a plurality of crystallites having an average primary crystallite size of less than 2 microns. It is noted that the prior art teaches similar powders (see Van Dijen USP 5,284,809), however, there is no teaching or suggestion to have such a powder as claimed having the specific size distribution within the claimed D5, D50, and D90.  Further, the prior art actually suggest using a sharp particle size distribution with such alpha alumina powders (see Harato et al. USP 5,302,368). Therefore, independent claim 1 is seen as novel and non-obvious over the prior art and deemed allowable.
With respect to independent claim 15, none of the prior art fairly teaches or suggest a method of forming a milled alumina powder, the method comprises: calcining a powder comprising aluminum hydroxide at a temperature of 800-1500°C to form an alumina powder comprising at least 75 wt% alpha alumina; and milling the alumina powder to a have a particle size distribution with a D5 of 0.01-5 microns, a D50 of 5-20 microns, and a D95 of 65-110 microns to form the milled alumina powder. It is noted that the prior art teaches similar powders and methods (see Van Dijen USP 5,284,809), however, there is no teaching or suggestion to have such a powder as claimed having the specific size distribution within the claimed D5, D50, and D90.  Further, the prior art actually suggest using a sharp particle size distribution with such alpha alumina powders (see Harato et al. USP 5,302,368). Therefore, independent claim 1 is seen as novel and non-obvious over the prior art and deemed allowable.
With respect to the dependent claims they are found to be allowable at least for the same reasons given above, and in further consideration of their additional limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734